Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
---“first guiding member” and “second guiding member” (“member” being a generic placeholder that is coupled with functional language, “guiding”, without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier) in claim 4 and applicable dependent claims. These limitations are being interpreted to cover the corresponding structure described in the specification (see at least Paras. [0050-0052]) as performing the claimed function, and equivalents thereof.  

---“first sealing member” and “second sealing member” (“member” being a generic placeholder that is coupled with functional language, “sealing”, without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier) in claim 9 and applicable dependent claims. These limitations are being interpreted to cover the corresponding structure described in the specification (see at least Paras. [0041-0042]) as performing the claimed function, and equivalents thereof.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function) (see for example dependent claims 5-6 and 10); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 204533658) in view of Liu (CN 105673878).
Regarding claim 1, Chen (CN 204533658) teaches in Figs. 1-7 (see at least Figs. 1 and 5-7) of a three-way water valve (the limitation of “water” is being treated as an “intended use” of the device since said limitation merely states that the three-way valve is used to control/handle “water” and has no significance to claim construction. See MPEP 2111.02. It is noted that the valve of Chen can handle any type of fluid such as water), comprising a valve seat (valve body 5, the term “valve seat” is being interpreted similar to applicant’s invention wherein the “valve seat” is the main casing/body that houses the valve member; compare Fig. 2 of the application with Fig. 1 of Chen notice that both the “valve seat 10” and the “valve body 5” have similar structure and function), a valve core (valve ball 5) provided in the valve seat, a valve bonnet (cover 1) covering the valve seat and an actuator with a driving portion (while an actuator is not shown in Chen, it is known in the art that some form of actuator with a driving portion is required to be coupled to the upper portion of the valve stem/rod 8 to allow the selective rotation of the valve ball/core 3); wherein the three-way water valve further comprises a rotating shaft (valve rod 8) connected with the valve core as a whole, wherein a first end of the rotating shaft is disposed on the valve core (see at least Fig. 1), a second end of the rotating shaft (see the upper end of the valve rod 8) is rotatably connected with the driving portion. The device of Chen fails to explicitly disclose the limitation of “an actuator; the actuator being fixed on the valve bonnet, the actuator being able to drive the valve core to rotate in the valve seat, the actuator being provided with a driving portion and the driving portion is capable of circumferentially limiting the rotating shaft” as claimed. However, as it was previously mentioned, it is known in the art to provide an actuator with a driving portion that is coupled to the upper portion of the valve stem/rod to allow the selective rotation of the valve ball/core.
Liu (CN 105673878) teaches in Fig. 1 of a rotary ball valve assembly comprising at least a valve body 1, a cover/bonnet 2, a valve core 8 with a stem and an electric actuator assembly (11, 12, 13) that is coupled to the stem to allow the selective rotation of the valve core. Also notice that the electric actuator assembly is fixed to the bonnet via the use of bolts 14. The use of such an actuator allows for a user to easily operate the valve.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the device of Chen to include an electric actuator assembly (11, 12, 13) including a driving portion (13) capable of circumferentially limiting the valve stem and that is coupled to the valve stem and to have the actuator assembly be fixed to the valve bonnet via the use of a bolt 14 in a similar manner as taught by Liu, since such a modification allows a user to easily operate the rotary valve using electrical signal. Thus, the device of the combination of Chen in view of Liu meets all the limitations of claim 1.  
Regarding claim 2 and the limitation of the three-way water valve of claim 1, wherein the rotating shaft is provided with a first limiting portion, and the driving portion is provided with a second limiting portion; when the rotating shaft is assembled and connected with the driving portion, the first limiting portion is capable of matching with the second limiting portion; the device of the combination meets this limitation as shown in at least Fig. 1 of Liu with the driving portion 13 having a portion that is matched and coupled to an upper portion of the stem to allow rotational motion of the electric actuator assembly to be effectively transmitted to the valve core to allow for the selective rotation of the valve assembly.  
Regarding claim 4 and the limitation of the three-way water valve of claim 1, wherein a first guiding member is disposed between the valve core and the valve seat, a second guiding member is disposed between the valve core and the valve bonnet, the valve core is provided with a first guiding portion matched with the first guiding member, and a second guiding portion matched with the second guiding member respectively; the device of the combination meets this limitation as shown in at least Fig. 1 of Chen showing that the between the valve seat/body 5 and the bottom portion of the valve core 3 and the between the bonnet/cover 1 and the upper portion of the valve core 3 there are provided supporting/guiding structures (unnumbered but shown) that allow for the support of the valve core within the valve seat and the bonnet and guides the rotational movement along the vertical axis in a similar manner as applicant’s invention. 
Regarding claim 7 and the limitation of the three-way water valve of claim 1, wherein a bottom surface of the valve core is provided with a first connecting port, a side wall of the valve core is provided with a second connecting port, and the first connecting port is in communication with the second connecting port; the device of the combination meets this limitation as shown in at least Fig. 1 of Chen showing that the valve core 3 of the three-way valve assembly comprises similar structure and function as applicant’s invention by being configured as an L-type three-way valve wherein the valve core includes a bottom port and a side port allowing the valve to acts as a single inlet-multiple outlet valve or as multiple inlet-single outlet valve.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 204533658) in view of Liu (CN 105673878) as applied to the intervening claims above, and further in view of Lou (US 10,240,682).
Regarding claim 3, the device of the combination of Chen in view of Liu fails to disclose the limitation of “the three-way water valve of claim 2, wherein the first limiting portion is a positioning bulge located on an outer lateral wall of the rotating shaft, and the second limiting portion is a position groove located on the driving portion”. However, the use of splines joints for effectively transmitting rotational motion between two structures is known in the art.
Lou (US 10,240,682) teaches in Figs. 1-9 (see at least Figs. 3-6) of a rotary valve assembly having spline joint structures 44/44’/44” and 56/56’/56”. The spline joint comprises a primary/male component 44/44’/44” comprising at least one projection/key 46/46’/46” which may be integrally formed or attached to the outer lateral wall of the male component and which is capable of meshing with at least one slot/groove 58/58’/58” in a secondary/female component 56/56’/56”. Spline joints are a well known-type of coupling that is capable of effectively coupling axially and efficiently transmit rotational motion between the coupled structures.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the coupling arrangement between the valve stem and the driving portion of the electric actuator of the device of the combination of Chen in view of Liu to use a spline joint arrangement such as having the valve stem 8 act as the male component comprising at least one integrally formed projection/key 46/46’/46” and have the driving section 13 of electric actuator act as female component comprising at least one slot/groove 58/58’/58” capable of meshing with the at least one projection/key 46/46’/46”, in a similar manner as taught by Lou, since such a modification is a well known-type of coupling that is capable of effectively coupling axially the male valve stem to the female driving section and efficiently transmit rotational motion/torque between the motor and the valve stem. Thus, the device of the combination of Chen in view of Liu and Lou meets all the limitations of claim 3.
       	
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 204533658) in view of Liu (CN 105673878) as applied to the intervening claims above, and further in view of Hosie (US 6,082,707).
Regarding claim 5, notice that while Chen does teaches some form of bearing and/or sealing ring being provided as shown in at least Fig. 1, the device of the combination of Chen in view of Liu fails to explicitly disclose the limitations of “the three-way water valve of claim 4, wherein the first guiding member and the second guiding member are slidably connected with the valve core respectively, and the first guiding member and the second guiding member comprise a sealing ring respectively”. However, the use of sealing rings as guiding members above and below a rotary valve are known in the art. 
Hosie (US 6,082,707) teaches in Fig. 1 of a rotary valve assembly 10 comprising at least a valve seat/body 12, a bonnet 44 and a valve core 20 comprising upper and lower cylindrical portions that are received and supported within the valve body and the bonnet. In between the valve body and the valve core there is provided a lower seal 34 and between the bonnet and the valve core there is provided an upper seal 36. These seals aid in both providing a sealing means as well as reducing friction due to differential loading (see at least C5 L58 – C6 L19).
	It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the valve of the device of the combination of Chen in view of Liu to use lower and upper seals 34 and 36 as the first and second guiding members, in a similar manner as taught by Hosie, since such a modification not only provides a means for supporting and guiding the valve core within the valve sea/body and the bonnet, but also provides a means of sealing between the components and reduce friction due to differential loading. Thus, the device of the combination of Chen in view of Liu and Hosie meets all the limitations of claim 5. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 204533658) in view of Liu (CN 105673878) as applied to the intervening claims above, and further in view of Mongodin (US 3,459,228).
Regarding claim 6, notice that while Chen does teaches some form of bearing and/or sealing ring being provided as shown in at least Fig. 1, the device of the combination of Chen in view of Liu fails to explicitly disclose the limitations of “the three-way water valve of claim 4, wherein the first guiding member and the second guiding member comprise a bearing respectively”. However, the use of bearings as guiding members are well known in the art. 
Mongodin (US 3,459,228) teaches in Figs. 1-8 (see at least Figs. 3-4) of a rotary ball valve assembly comprising at least a valve body/seat 1, a bonnet/cover 6 and a valve core/plug 11 with journals 12 and 13. Placed between the journals 12 and 13 of the plug 11 and the valve body seat 1 and the bonnet/cover 6 are suitable bearings such as needle bearing 9 and 10 which aids in supporting and guiding the valve core within the valve body and the bonnet. As it is known in the art, needle bearings are a well known type of bearing commonly employed in rotary machines that are economical and occupy less space as compared to other comparable types of bearings.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the valve of the device of the combination of Chen in view of Liu to use bearings such as needle bearings 9 and 10 as the first and second guiding members, in a similar manner as taught by Mongodin, since such a modification not only provides a means for supporting and guiding the valve core within the valve sea/body and the bonnet, but also provides a means of greatly reducing friction to allow the valve core to be rotated easily. Thus, the device of the combination of Chen in view of Liu and Mongodin meets all the limitations of claim 6. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 204533658) in view of Liu (CN 105673878) as applied to the intervening claims above, and further in view of Carns (US 9,695,734).
Regarding claim 8 and the limitation of the three-way water valve of claim 7, the valve seat is provided with a first valve port and a second valve port, and the valve core is capable of communicating with the first valve port and the second valve port at the same time by the second connecting port; the device of the combination of Chen in view of Liu meets this limitation as shown in at least Fig. 1 of Chen showing that the three-way valve assembly comprises similar structure and function as applicant’s invention with the valve seat/body being configured to have at least three valve ports (one axial port and two radial ports) and the valve core being an L-type three-way valve wherein the valve core includes a bottom port and a side port allowing the valve to acts as a single inlet-multiple outlet valve by having the axial port be the inlet and the radial ports the outlets or as multiple inlet-single outlet valve by having the radial ports be the inlets and the axial port be the outlet. The device of the combination of Chen in view of Liu fails to disclose the limitation of “wherein a cross section of the second connecting port is in a shape of square”. However, one of ordinary skill in the art can recognize that the cross-sectional shape of the port of a valve member can have any shape and that the size of the port can be any suitable size so long as it allows fluid to flow when the valve is in the opened position. Additionally, it has been held that changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04 IV B). Furthermore, radial valve ports having different shapes are known in the art.
Carns (US 9,695,734) teaches in Figs. 2-15 (see at least Figs. 2, 4, 7, 9-11, 13 and 15) of a rotary ball valve assembly comprising a plurality of radial ports (140, 212, 304, 302, 400, 504, 506, 604, 602, 708, 702) having different sizes and shape to allow fluid to be selectively controlled and metered. C8 L58 – C9 L3 teaches that the radial port 702 may be formed as a square shaped hole or have any other shape.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the radial port of the valve core of the device of the combination of Chen in view of Liu to be any desired size and/or shape such as being a square hole having a square cross-section in a similar manner as taught by Carns, since such a modification is a known alternative shape that allows fluid to selectively flow radially through the valve in a similar manner as originally taught by Chen and it would have been a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Thus, the device of the combination of Chen in view of Liu and Carns meets all the limitations of claim 8.
 
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 204533658) in view of Liu (CN 105673878) and Carns (US 9,695,734) as applied to the intervening claims above, and further in view of Kondo (US 11,073,216).
Regarding claim 9, while the device of the combination of Chen in view of Liu and Carns does teaches a composite valve seat/seal structure with the valve seat assembly 2 comprising at least a valve seat 2.1, a filler 2.2, a press ring 2.3 and a spring 6 similar to applicant’s invention, it is unclear if the press ring 2.3 acts a second sealing member and as such the device of the combination fails to disclose all of the limitations of “the three-way water valve of claim 8, wherein the first valve port and the second valve port are both provided with a first sealing member and a second sealing member, resulting in that the valve core and the valve seat are sealing connected with each other”. However, composite seals/seats similar to the one as claimed are well known in the art.
Kondo (US 11,073,216) teaches in Figs. 1-8 (see at least Fig. 2) of a three-way rotary ball valve comprising at least a valve body/seat 10 and a rotary ball member/core 20 wherein the valve assembly comprises an axial port #10 and two radial ports #11 and #12. Notice that placed at each radial port between the valve core and the valve body is a composite valve seat assembly comprising a sealing seat/gasket 31/32 made of Teflon and an elastic O-ring 33 and 34, the sealing gasket seals against the valve core and the O-ring aids in both sealing between the valve body and the valve core but also serves to resiliently bias the sealing gasket into engagement with the valve core.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the valve of the device of the combination of Chen in view of Liu and Carns, in particular the valve body/seat (5) and the biased composite valve seat assemblies (2) to be similar to the one as taught by Kondo in which the valve body accommodates a composite valve seat assembly at each radial port comprising a sealing seat/gasket 31/32 made of Teflon and acting as a first sealing member for sealing against the valve core and an elastic O-ring 33 and 34 acting as a second sealing member capable of both sealing between the valve body and the valve core and capable of resiliently biasing the sealing gasket into engagement with the valve core, since such a modification is a known suitable structure for providing a biased composite seat capable of sealing against a rotary valve core that is very simple in structure (composed of two components as opposed to four components) and made of suitable material that allows for smooth rotation of the valve core due to the Teflon of the gaskets and the resilient nature of the O-rings to ensure a suitable sealing force is maintained between the gaskets and the valve core. Thus, the device of the combination of Chen in view of Liu, Carns and Kondo meets all the limitations of claim 9.    
Regarding claim 10 and the limitation of the three-way water valve of claim 9, wherein the first sealing member comprises a sealing gasket, the second sealing member comprises an O-shaped ring, the sealing gasket is disposed on the valve seat, the O-shaped ring is embedded in a first end surface of the sealing gasket which abuts against the valve seat, and a second end surface away from the O-shaped ring of the sealing gasket abuts against the valve core; the device of the combination meets this limitation as shown in at least Fig. 2 of Kondo with the composite valve seat comprising a sealing seat/gasket 31/32 made of Teflon and acting as a first sealing member for sealing against the valve core and an elastic O-ring 33 and 34 acting as a second sealing member capable of both sealing between the valve body and the valve core and capable of resiliently biasing the sealing gasket into engagement with the valve core in a similar manner as applicant’s invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 204533658) in view of Liu (CN 105673878), Carns (US 9,695,734) and Kondo (US 11,073,216) as applied to the intervening claims above, and further in view of Wicher (US 2018/0340620). 
Regarding claim 11, while the device of the combination of Chen in view of Liu, Carns and Kondo does teaches a composite valve seat/seal structure with a first sealing member/gasket (31/32 of Kondo, see also 2.1 of Chen) having a surface that engages the spherical surface of the valve core to provide a seal, the device of the combination fails to explicitly disclose that the first sealing member comprises a convex surface having the limitation of “the three-way water valve of claim 9, wherein the first sealing member is disposed closed to the valve core, a first sealing convex portion is disposed on an end of the first sealing member closed to the first valve port or the second valve port, and the first sealing convex portion is capable of abutting against the valve core”. However, a valve seat assembly comprising a sealing surface having a convex or concave sealing surface capable of contacting the spherical surface of the rotary ball valve member are known in the art.
Wicher (US 2018/0340620) teaches in Figs. 1-7 (see at least Fig. 4) of a rotary valve assembly comprising at least a valve with a spherical valve surface 40 and a valve seat assembly comprising various embodiments wherein the engaging surface of the valve seat may be comprise at least one surface annular convex surface 12 capable of engaging the spherical surface of the ball. This type of wavy curved seat surface comprising convex portions 12 that engages the ball and a concave surface 13 defining a cavity 14 improves the sealing ability of the valve by having two points of sealing contact via the convex surfaces 12 and should fluid leak from one of these surfaces, concave cavity 14 aids in rapidly dropping fluid pressure further preventing leakage and improving the sealing effect (see at least Paras. [0053-0056]).
It would have been obvious to one of ordinary at the time that the invention was effectively filed to modify the engaging surface of the first sealing member/gasket (31/32) of the device of the combination of Chen in view of Liu, Carns and Kondo to be similar to the one as taught by Wicher which includes at least two convex surfaces 12 that engages the valve surface and a concave surface 13 defining a cavity 14, since such a modification aids in providing two points of sealing contact via the convex surfaces 12 engaging the ball valve surface and should fluid leak from one of these convex surfaces, the concave cavity 14 aids in rapidly dropping fluid pressure further preventing leakage and improving the sealing effect. Thus, the device of the combination of Chen in view of Liu, Carns, Kondo and Wicher meets all the limitations of claim 11. 

Conclusion
The cited prior art listed in the PTO-892 and not relied upon are references that were either previously cited in parent/co-pending cases, cited by International reports and/or cited by the examiner as being relevant art to the claimed invention or to applicant’s disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753